 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTIAN DAVID ENTO,                                  Case No.: 1:19-cv-01293 JLT (PC)

12                        Plaintiff,                         ORDER TRANSFERRING CASE TO THE
                                                             DISTRICT OF NEBRASKA
13            v.
14    SCITA VOCATIONAL INSTITUTE et al.,
15                        Defendants.
16

17           The federal venue statute requires that a civil action, other than one based on diversity

18   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all

19   defendants are residents of the State in which the district is located, (2) a judicial district in which

20   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

21   of the property that is the subject of the action is situated, or (3) if there is no district in which an

22   action may otherwise be brought as provided in this section, any judicial district in which any

23   defendant is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C.

24   § 1391(b).

25           In this case, none of the defendants reside in this district. The claim arose in the State of

26   Nebraska. Therefore, plaintiff’s claim should have been filed in the United States District Court

27   for the District of Nebraska. In the interest of justice, a federal court may transfer a complaint

28   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire,


                                                         1
 1   512 F.2d 918, 932 (D.C. Cir. 1974).

 2          Accordingly, the Court ORDERS that this matter be transferred to the United States

 3   District Court for the District of Nebraska.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 17, 2019                       /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
